


110 HRES 1496 IH: Recognizing persons of African descent in

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1496
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Rangel, Mr. Payne,
			 Ms. Corrine Brown of Florida,
			 Mr. Lewis of Georgia, and
			 Mr. Jefferson) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing persons of African descent in
		  Europe.
	
	
		Whereas the 109th Congress passed H. Con. Res. 60 and S.
			 Con. Res. 90, recognizing African descendants in Latin America and the
			 Caribbean, raising awareness of the racism and discrimination faced by those
			 communities, and leading to numerous public and private sector initiatives
			 between the United States and Latin American and Caribbean countries to improve
			 the situation of African descendants;
		Whereas the persistence of racism and discrimination in
			 Europe similarly necessitates congressional action to raise awareness and
			 promote public and private sector initiatives to stem this trend;
		Whereas the terms Afro-European,
			 African European, or Black European refers to people
			 of African ancestry or descent born in, citizens of, or living in
			 Europe;
		Whereas more than an estimated 7,000,000 individuals of
			 African descent currently live in and have long had a presence in Europe,
			 forming an influential part of the African diaspora;
		Whereas the story of Black Europeans remains untold,
			 rendering many of their past and present contributions to the political and
			 social life of Europe invisible or forgotten;
		Whereas, unlike more contemporary figures, largely unknown
			 Blacks have made significant contributions to European history and culture,
			 including Spanish poet Juan Latino, Italian Duke Alessandro Medici, French
			 novelist Alexandre Dumas, German scholar Anthony William Amo, French Composer
			 Le Chevalier de St. George, British abolitionist Oladuah Equiano, and Russian
			 General and Governor Abram Hannibal, great-grandfather of Russian poet
			 Aleksandr Pushkin;
		Whereas the largest estimated populations of Black
			 Europeans can be found in France (approximately 2,500,000), the United Kingdom
			 (approximately 1,500,000), and the Netherlands (approximately 500,000), in
			 addition to sizeable populations in Germany, Italy, Portugal, Sweden, Norway,
			 Ireland, Russia, Switzerland, Spain, Belgium, Denmark, and Austria;
		Whereas the presence of Blacks in Europe can be traced to
			 voluntary and forced migration resulting from the geographical proximity of
			 Europe to Africa and the Middle East, including the transatlantic slave trade,
			 the colonization of Africa and the Caribbean, African and African-American
			 military deployments, the movement of refugees and asylum seekers, and
			 educational and other professional exchanges;
		Whereas, although Black Europeans have made significant
			 achievements in and contributions to European society, large numbers have and
			 continue to be more likely than the general population to experience
			 discrimination and be underrepresented in leadership roles in the public and
			 private sector as a result of the color of their skin and ancestry;
		Whereas, on April 29, 2008, before the Commission on
			 Security and Cooperation in Europe, at a hearing entitled The State of
			 (In)visible Black Europe: Race, Rights, and Politics, Dr. Philomena
			 Essed stated, Probably the only common European experience among many,
			 if not all, Afro-descendants is their exposure to […] racism and systemic
			 discrimination, regardless of country, socio-economic conditions, gender, age,
			 or level of education;
		Whereas racism has long been, and continues to be, a
			 problem in Europe;
		Whereas the 1997 European Commission opinion poll entitled
			 Racism and Xenophobia in Europe reported a worrying level
			 of racism and xenophobia in [European Union] Member States, with nearly 33% of
			 those interviewed openly describing themselves as quite racist
			 or very racist;
		Whereas the European Union Fundamental Rights Agency
			 (EUFRA), formerly the European Monitoring Center on Racism and Xenophobia,
			 found in its 2008 and 2007 annual reports that racial and ethnic minorities
			 were disproportionately experiencing discrimination in housing, education,
			 healthcare, employment, the criminal justice system, and access to political
			 participation;
		Whereas the Organization for Security and Cooperation in
			 Europe (OSCE) Office for Democratic Institutions and Human Rights reported that
			 racist violence and crime or hate crimes are also a continuing problem, with
			 EUFRA reporting increases in 8 European Union countries, and Russia’s SOVA
			 Center and Human Rights First reporting over 100 racist murders and 100 violent
			 attacks in Russia and Ukraine in 2007 and 2008, yet in many countries funds to
			 assist victims with legal assistance and financial support while recovering
			 from violent attacks do not exist;
		Whereas prejudice and discrimination towards Black
			 Europeans has also been linked to changes in immigration and asylum laws as a
			 result of the growth and mainstreaming of nationalist and anti-immigrant
			 political parties and groups, including neo-Nazis and skinheads, who believe
			 Europe should be a monoracial society or that other races are inferior;
		Whereas Black Europeans encounter everyday racism,
			 including denials that racism exists despite the blatant use of stereotypes and
			 derogatory terms to refer to Blacks in everyday language, the media, and
			 textbooks;
		Whereas there have been numerous efforts by the public and
			 private sector to address racial discrimination and inequality in Europe,
			 including the introduction of antidiscrimination and equality laws that include
			 the legal support for special measures or positive (affirmative) action,
			 creation of equality bodies, media campaigns, efforts to increase minority
			 political participation, and the September 9, 2008, official launching of the
			 Black European Women’s Council at the European Union headquarters;
		Whereas these efforts also include the September 27–29,
			 2007, Vienna Declaration of the Black European Women’s Congress, which calls
			 for Members of the European Union to enforce and implement laws to eradicate
			 all forms of discrimination, provide anti-racist education and training for
			 personnel working in educational institutions and the civil service, increase
			 political representation, participation, and employment opportunities for
			 Blacks, and provide mental health services for Black’s impacted by
			 racism;
		Whereas, despite these efforts, international entities,
			 such as the OSCE Personal Representative on Combating Racism, Xenophobia and
			 Discrimination, EUFRA, the European Commission against Racism and Intolerance,
			 and the United Nations Committee on the Elimination of Racial Discrimination,
			 Special Rapporteur on Contemporary Forms of Racism, and Experts Working Group
			 on People of African Descent, have documented ongoing racism and xenophobia,
			 and racial and ethnic discrimination, and called for an increase in initiatives
			 to combat racism and inequality; and
		Whereas, throughout the history of the United States,
			 members of both the public and private sectors have exchanged information on
			 best practices for antidiscrimination measures and racial equality with
			 committed parties in other countries, including recent initiatives such as the
			 Joint Action Plan Between the Government of the Federative Republic of
			 Brazil and the Government of the United States of America to Eliminate Racial
			 and Ethnic Discrimination and Promote Equality, also known as the
			 United States-Brazil Joint Action Plan Against Racial Discrimination: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the United States and the
			 international community to recognize and honor the historical and present-day
			 contributions of Black Europeans;
			(2)recognizes that, as a result of their skin
			 color and ancestry, many Black Europeans have wrongfully experienced injustices
			 in the public and private sector;
			(3)calls upon European parliamentarians,
			 including the Organization for Security and Cooperation in Europe (OSCE)
			 Parliamentary Assembly, to engage in efforts to promote racial equality and
			 combat racial discrimination through efforts such as introducing legislation,
			 speaking out in their parliaments against racism, and working with Black
			 European and other minority communities to develop relevant policies;
			(4)urges European governments and members of
			 civil society and the private sector, in consultation with Black European
			 communities, to develop and implement initiatives to combat racial
			 discrimination and promote racial equality in Europe, by—
				(A)drafting and implementing
			 antidiscrimination, special measures, hate crimes, migration and integration,
			 and other laws and policies to address discrimination and disparities and
			 promote equality, noting the recommendations of the United Nations Committee on
			 the Elimination of Racial Discrimination, the Experts Working Group on People
			 of African Descent (WGPAD), the European Commission against Racism and
			 Intolerance, the European Union Fundamental Rights Agency (EUFRA), the United
			 Nations Special Rapporteur on Contemporary Forms of Racism and Independent
			 Expert on minority issues, the OSCE Personal Representative on Combating
			 Racism, Xenophobia and Discrimination, and the Black European Women’s
			 Council;
				(B)promoting and funding research, including
			 the collection of national census data on Black Europeans and their inclusion
			 in the annual reports of the EUFRA;
				(C)providing technical support, training, and
			 funding to Black European civil society groups working to combat racism,
			 discrimination, and inequality, and uphold basic human rights in Europe;
				(D)introducing
			 national measures to counter stereotypical images of persons of African
			 descent, by revising textbooks, increasing efforts to include Black Europeans
			 in history and heritage institutions, and commemorating victims of colonialism,
			 slavery and other atrocities;
				(E)developing or
			 increasing financial support for funds to assist victims of hate crimes with
			 legal assistance and compensation when incapacitated due to physical or
			 emotional injuries;
				(F)developing
			 specific initiatives that address the special concerns of Black European women
			 and youth; and
				(G)recruiting,
			 training, and hiring Black Europeans for professional positions in support of
			 these initiatives; and
				(5)urges the Secretary of State to—
				(A)provide technical
			 assistance and other support for European governments and members of the civil
			 society and private sector to fulfill the initiatives outlined above;
			 and
				(B)increase support for the WGPAD.
				
